
	
		II
		111th CONGRESS
		1st Session
		S. 1057
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2009
			Mr. Tester (for himself,
			 Mr. Wicker, Mr.
			 Cardin, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  participation of physical therapists in the National Health Service Corps Loan
		  Repayment Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Physical Therapist Student Loan
			 Repayment Eligibility Act of 2009.
		2.National health
			 service corps; participation of physical therapists in loan repayment
			 program
			(a)Mission of
			 Corps; Definition of Primary Health ServicesSection 331(a)(3)(D)
			 of the Public Health Service Act (42
			 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health,
			 and inserting mental health, or physical therapy,.
			(b)Loan Repayment
			 ProgramSection 338B of the Public
			 Health Service Act (42 U.S.C. 254l–1)
			 is amended—
				(1)in subsection
			 (a)(1), by striking and physician assistants; and inserting
			 physician assistants, and physical therapists;; and
				(2)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (A), by inserting before the semicolon the following: , or have a
			 doctoral or master’s degree in physical therapy;
					(B)in subparagraph
			 (B), by inserting physical therapy, after mental
			 health,; and
					(C)in subparagraph
			 (C)(ii), by inserting physical therapy, after
			 dentistry,.
					
